77473: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-25289: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77473


Short Caption:NELSON VS. NELSONCourt:Supreme Court


Related Case(s):63432, 63545, 66772, 68292, 77254, 81564


Lower Court Case(s):Clark Co. - Eighth Judicial District - D411537Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:03/26/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLynita Sue NelsonRobert P. Dickerson
							(The Dickerson Karacsonyi Law Group)
						Josef M. Karacsonyi
							(The Dickerson Karacsonyi Law Group)
						


RespondentEric L. NelsonRhonda K. Forsberg
							(Former)
						
							(Rhonda K. Forsberg, Chtd.)
						Dawn R. Throne
							(Throne & Hauser)
						


RespondentMatt KlabackaJeffrey P. Luszeck
							(Solomon Dwiggins & Freer, Ltd.)
						Mark A. Solomon
							(Solomon Dwiggins & Freer, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


11/26/2018Filing FeeFiling Fee Paid. $250.00 from Robert P Dickerson Chtd.  Check no. 7266. (SC)


11/26/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SEALED) (SC)


11/26/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)18-905437




11/27/2018Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief. (SC).18-905789




12/18/2018Docketing StatementFiled Docketing Statement Civil Appeals. (SC)18-909183




02/01/2019Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days. (SC)19-05055




02/05/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/08/17. To Court Reporter: Rachel Chaisson. (SC)19-05576




02/15/2019TranscriptFiled Notice from Court Reporter. Katherine Rice stating that the requested transcripts were delivered.  Dates of transcripts: 08/08/17. (SC).19-07362




03/13/2019TranscriptFiled Notice from Court Reporter. Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts: 01/03/18. (SC)19-11195




03/25/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: April 10, 2019. (SC).19-12978




04/10/2019BriefFiled  Appellant, Lynita Sue Nelson's, Opening Brief. (SC) (DETACHED THE APPENDIX FROM BRIEF AND FILED SEPARATELY PER 05/08/19 ORDER).19-15783




05/08/2019Order/ProceduralFiled Order. The clerk of this court shall detach the supplemental appendix from the brief and file it separately in this appeal. (SC).19-20209




05/08/2019AppendixFiled Supplemental Appendix to Appellant, Lynita Sue Nelson's, Opening Brief Volume 1. (SC).19-20211




05/08/2019AppendixFiled Supplemental Appendix to Appellant, Lynita Sue Nelson's, Opening Brief Volume 2. (SC).19-20212




05/08/2019AppendixFiled Supplemental Appendix to Appellant, Lynita Sue Nelson's, Opening Brief Volume 3. (SC).19-20213




05/09/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Matt Klabacka's Answering Brief due:  May 24, 2019.  (SC)19-20246




05/10/2019Notice/IncomingFiled Substitution of Attorneys (Dawn R. Throne of the law office of Throne & Hauser in place of Rhonda K. Forsberg as counsel for Respondent Eric L. Nelson). (SC)19-20475




05/10/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Eric L. Nelson's Answering Brief due: May 24, 2019. (SC).19-20537




05/20/2019MotionFiled Stipulation for Order for Extension of Time to File Respondents, Eric L. Nelson, Individually, and in His Capacity as Investment Trustee of the Eric L. Nelson Nevada Trust, Dated May 30, 2001, and Matt Klabacka, as Distribution Trustee of the Eric L. Nelson Nevada Trust, Dated May 30, 2001, Answering Briefs. (SC)19-21901




06/03/2019Order/ProceduralFiled Order. Respondents' Answering Briefs due: June 10, 2019. Appellant's Reply Brief due: July 10, 2019. (SC).19-23867




06/06/2019MotionFiled Respondent Matt Klabacka, Distribution Trustee of the Eric L. Nelson Nevada Trust's Motion to Dismiss Appeal. (SC)19-24681




06/06/2019MotionFiled Eric L. Nelson's, Individually, and in His Capacity as Investment Trustee of the Eric L. Nelson Nevada Trust, Dated May 30, 2001, Joinder in Respondent Matt Klabacka's, as Distribution Trustee of the Eric L. Nelson Nevada Trust, Dated May 30, 2001, Motion to Dismiss Appeal. (SC)19-24714




06/10/2019BriefFiled Respondent Matt Klabacka, Distribution Trustee of the Eric L. Nelson Trust, Dated May 30, 2001, Answering Brief to Appellant's Opening Brief. (SC)19-25112




06/10/2019BriefFiled Respondent, Eric Nelson, Individually and in His Capacity as Investment Trustee Answering Brief to Appellant's Opening Brief. (SC)19-25115




06/11/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opposition to Motion to Dismiss Appeal due:  June 27, 2019.  (SC)19-25145




06/27/2019MotionFiled Appellant, Lynita Sue Nelson's, Opposition to Motion to Dismiss Appeal. (SC)19-27810




07/01/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Matt Klabacka shall have until July 19, 2019, to file and serve a reply to the opposition to the motion to dismiss.  (SC)19-28173




07/08/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  July 24, 2019.  (SC)19-28814




07/19/2019MotionFiled Respondent Matt Klabacka, Distribution Trustee of Eric L. Nelson Nevada Trust dated May 30, 2001, Response to Lynita Sue Nelson's Opposition to Motion to Dismiss Appeal. (SC)19-30634




07/19/2019MotionFiled Respondent Erica Nelson's Joinder in Response to Lynita Sue Nelson's Opposition to Motion to Dismiss Appeal. (SC)19-30636




07/24/2019BriefFiled Appellant, Lynita Sue Nelson's, Reply Brief. (SC)19-31362




07/25/2019Case Status UpdateBriefing Completed/To Screening. (SC)


08/06/2019Order/ProceduralFiled Order Denying Motion. Respondent Matt Klabacka filed a motion to dismiss this appeal. This court considered the arguments of the parties, and denies the motion to dismiss. (SC).19-33116




01/27/2020Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellant's response is served. (SC).20-03655




02/26/2020MotionFiled Appellant, Lynita Sue Nelson's, Response to January 27, 2020 Order to Show Cause. (SC)20-07827




03/12/2020MotionFiled Respondent's Opposition to Appellant's Response to January 27, 2020 Order to Show Cause.  (SC)20-09867




03/12/2020MotionFiled Eric Nelson's Joinder in Respondent's Opposition to Appellant's Response to January 27, 2020 Order to Show Cause.  (SC)20-09871




03/26/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-11700




07/09/2020Opinion/DispositionalFiled Authored Opinion. "Appeal dismissed." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 36. SNP20-MG/LS/AS (SC)20-25289




08/03/2020RemittiturIssued Remittitur. (SC)20-28192




08/03/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on August 4, 2020. (SC)20-28192





Combined Case View